Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 20, 2014

                                      No. 04-14-00427-CV

                          IN THE INTEREST OF J.M.O., A Child,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01766
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On August 7, 2014, appellant’s counsel, Mr. Manuel Charles Rodriguez, Jr., filed a
“Request for Supplementation of the Reporter’s Record and Motion for Extension of Time.” In
his motion for an extension of time in which to file the brief, Mr. Rodriguez asked for seven days
after the reporter’s record is filed. The reporter’s record was filed on August 19, 2014. We
GRANT the motion to extend time to file appellant’s brief. Appellant’s brief is due no later than
August 26, 2014. NO FURTHER EXTENSIONS OF TIME WILL BE GRANTED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court